Citation Nr: 0602918	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04 23 068	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a mood disorder 
with depressive features, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, and a July 2004 rating decision by 
the RO in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The veteran's low back disability is evidenced by 
complaints of pain; forward flexion is limited to 20 degrees; 
he does not experience ankylosis.

2.  The veteran's mood disorder with depressive features 
causes some occupational and social impairment, though 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 4.7 4.71a, 
Diagnostic Code 5237 (2005).

2.  The criteria for a rating in excess of 30 percent for 
mood disorder with depressive features have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9435 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was service connected for lumbosacral strain in a 
rating decision dated in January 1969.  He was service 
connected for mood disorder related to his service-connected 
lumbosacral strain in a rating decision dated in October 
1999.  The veteran requested an increased disability rating 
for his service-connected low back disability in May 2000, 
and for his service-connected mood disorder in June 2001.  He 
was afforded a VA spine examination and a VA psychiatric 
evaluation in May 2004.

At the May 2004 spine examination, the veteran complained of 
progressively worse pain in the back over the years, but 
stated that he also had multiple other medical problems.  He 
complained of back pain resulting from standing or sitting 
too long.  He reported experiencing stiffness in the back on 
arising; he denied any bowel or bladder incontinence.  He 
stated that he had a back brace, and that he used it all the 
time.  He also reported using a quad cane and a motorized 
wheelchair.  He told the examiner that he needed help at home 
with bathing, toileting, dressing, and especially with tying 
his shoe laces.  

On examination, the veteran's range of motion exercises were 
painful in all directions.  He was able to flex forward to 20 
degrees, and was able to flex forward to 50 degrees with 
increased pain.  Extension was to 10 degrees.  Lateral 
flexion was to 20 degrees bilaterally, with flexion to 30 
degrees with increased pain.  Rotation was to 20 degrees, 
limited by pain.  There were no muscle spasms.  After 
repetitive exercises, and testing for pain, weakness, 
fatigue, and coordination, there was no change of motion, and 
no increase of pain.  The examiner noted that the veteran 
also had a history of spinal stenosis but that this was more 
likely than not related to aging.  

Of record is a private medical opinion related to the 
veteran's mood disorder, rendered by W.T., M.D. in August 
1999.  Dr. T. noted that the examination was based only on an 
interview of the veteran, as there were no medical records 
available.  Dr. T. noted that the veteran had never been 
hospitalized for mental conditions.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  mood disorder with 
depressive features due to general medical condition.  There 
was no diagnosis in Axis II (personality disorders and mental 
retardation).  The Axis III (general medical conditions) 
diagnoses were:  by patient report, lumbosacral back injury, 
head injury, history of right hand fracture with reflex 
sympathetic muscular dystrophy, migraine headaches, and 
seizure disorder.  In Axis IV (psychosocial and environmental 
problems) the examiner noted factors related to medical 
condition and mood disorders.  The Axis V (global assessment 
of functioning (GAF) score) report was 60 as related to the 
veteran's mood disorder.  The examiner actually assigned 
three GAF scores, each related to specific disabilities.  In 
addition to the 60 assigned for the veteran's mood disorder, 
the examiner assigned a GAF score of 70 for his back injury, 
both before and during military service, and a GAF score of 
50 as related to the veteran's reported reflex sympathetic 
muscular dystrophy.  The examiner concluded that the 
veteran's chronic depressive state was related to different 
injuries at different times and at different stages of his 
life.  

Dr. T. examined the veteran again in July 2000, this time 
with the benefit of review of the veteran's medical records, 
including the August 1999 examination.  The veteran related 
that his energy was poor, and that he was depressed off and 
on.  He stated that he also had daily anxiety attacks, and 
had had these since he was a child.  On examination, the 
veteran's thought process was found to be clear and 
organized; speech was normal.  He denied hallucinations, and 
said he never heard voices.  He stated that he took care of 
his personal hygiene very well by himself.  He was oriented 
as to time, place, and person, and short, intermediate, and 
long-term memory were all intact.  He denied any ritualistic 
behavior.  

The DSM-IV diagnoses were essentially unchanged from the 
earlier, August 1999 examination, except that anxiety 
disorder was added to Axis I.  The GAF assigned for mood 
disorder was 70, and a GAF of 60 was assigned for anxiety 
disorder.  Dr. T. gave as his impression that the veteran had 
improved regarding his depression, although the veteran was 
having more pain related to different musculoskeletal 
problems, and described in the course of the examination a 
lot of pain and symptoms of depression.  Affect was reported 
as being "in better shape."  Regarding panic attacks, Dr. 
T. noted that the veteran mentioned that he had been having 
these attacks since age five, and the diagnosed anxiety 
disorder and its panic attacks were not, in the doctor's 
opinion, service connected.  Dr. T. summarized that the 
veteran's depression had improved, which resulted in the 
assignment of a GAF score of 70, but that, independently, he 
also had an anxiety disorder which presented panic attacks 
which were not related to his injury [which injury was the 
basis for service connection for mood disability].  

Of record are treatment notes from the VA Medical Center 
(VAMC) in Santa Barbara, California.  A note dated in January 
2002 noted that the veteran suffered spontaneous panic 
attacks about five times per week, more so in context of 
stress.  He reported attending church regularly, but 
otherwise avoided crowds.  The veteran was deemed 
unemployable especially due to physical problems, including 
chronic daily headaches, cervical arthritis, occipital 
neuralgia, fibromyalgia, reflex sympathy dystrophy, partial 
rotator cuff tear, backache, and asthma.  The veteran also 
suffered a moderately intense degree of anxiety and phobic 
avoidance.  The treating physician diagnosed anxiety disorder 
NOS, and assigned a current GAF score, due solely to anxiety 
disorder, of 55.

At the May 2004 VA psychiatric examination, the examiner 
recounted the veteran's social and psychiatric history.  The 
veteran reportedly suffered a head injury at age five, and 
recalled that he had seizures as a result.  He reported 
difficulty learning in school, and having had difficulty 
keeping a job after high school because of headaches and 
"uncertain feelings."  He worked on and off in one job for 
five years, often missing work because of fatigue, headaches, 
and generally not feeling well.  He last worked as a janitor 
in 1988, and reported currently being on welfare and SSD.  He 
reported that he had been married for 39 years, and had four 
grown children.  

The veteran denied any psychiatric admissions.  He reported 
no ongoing psychiatric treatment other than for psychiatric 
medication management "a couple of times" in the previous 
year.  The veteran denied depressed mood most of the day, and 
stated that all his life he had had mood swings described as 
feeling blue as opposed to depressed.  He denied markedly 
diminished pleasure.  He reported periods of feeling anxious, 
with accelerated heart rate and sweating, with no 
precipitating factors noted.  He denied any psychotic 
symptoms.  

On examination, the examiner found the veteran cleanly 
dressed, friendly, and cooperative.  He maintained good eye 
contact, was alert, and was oriented as to time, place, and 
person.  Speech was clear and coherent, mildly talkative, 
with normal rate and volume.  Affect was reported as 
constricted and mildly dysphoric.  Thought process was goal-
directed, though circumstantial and tangential at times, 
necessitating a strictly constructed interview.  There were 
no signs or complaints of delusions, hallucinations, 
obsessions, compulsion, or phobias.

The DSM-IV Axis I diagnosis was depressive disorder, not 
otherwise specified (NOS).  Axis II diagnosis was deferred.  
The Axis III diagnoses are not relevant here.  In Axis IV the 
examiner identified chronic mental illness, and health 
problems.  The Axis V GAF score was 60.  The examiner 
specifically noted that there was "no evidence of 
deterioration of the functioning or major changes in severity 
of the disorder since the last review."

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Back

The regulations pertaining to evaluation of disabilities of 
the spine were amended twice during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  

The changes effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  Since these changes involve only 
IVDS, for which the veteran is not service connected, those 
interim changes need not be addressed in deciding this case.  

Prior to these amendments, the highest available rating under 
Diagnostic Code 5295 was 40 percent, which is the rating 
level currently assigned to the veteran's lumbosacral strain.  
A higher evaluation under the old schedular provisions for 
evaluating spine disabilities is not possible absent fracture 
of the vertebra, complete bony fixation (ankylosis) of the 
spine in a favorable or unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement, or unfavorable ankylosis of the lumbar 
spine.  Diagnostic Codes 5285, 5286, and 5289 (2003).

In 2003, the schedule for rating spine disabilities was 
changed again (new criteria), renumbering the diagnostic 
codes for evaluating disabilities of the spine, and providing 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine, unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (renumbered as Diagnostic Code 5243).  The 
diagnostic code for evaluating lumbosacral strain, formerly 
5295, was changed to 5237.

Under the new General Rating Formula effective September 26, 
2003, a higher, 50 percent, evaluation is for application 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's lumbar spine.  

Applying the facts of the case to the above rating criteria, 
the Board finds that a higher evaluation of the veteran's 
back disability is not warranted.  Under the old criteria, he 
is already receiving to the highest rating available for his 
lumbosacral strain.  He does not have residuals of fractured 
vertebra, and there is no evidence of ankylosis of the spine, 
either favorable or unfavorable.  Similarly, a higher award 
under the new General Rating Formula would require 
unfavorable ankylosis of either the entire thoracolumbar 
spine, or the entire spine, neither of which is the case.  A 
higher award under either the old or the new criteria is 
therefore not warranted.  In sum, the disability picture as 
regards the veteran's back disability more nearly 
approximates the criteria required for the currently assigned 
40 percent disability rating.  As for functional loss due to 
pain, etc., the Board notes that the veteran is already in 
receipt of the highest rating based on limitation of motion, 
short of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

B.  Mood disorder

Mood disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9435.  Under Diagnostic Code 9435, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Under Diagnostic Code 9435, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 100 percent evaluation is 
warranted if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Board finds that the evidence of record does not support 
an award higher than the presently assigned 30 percent 
evaluation.  The veteran is unemployed, but the evidence 
indicates that unemployment is not due solely to his service-
connected mood disorder.  The evidence shows that the veteran 
is generally functioning satisfactorily, with routine 
behavior and normal conversation.  Self-care is reported to 
be difficult, but this is shown to be related to disabilities 
other than his service-connected mood disability.  There are 
no symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or panic attacks which 
are related to this disability.  As noted, the veteran has 
had what he describes as panic attacks since he was five 
years old.  Dr. T. therefore determined that the veteran's 
anxiety disorder and its related panic attacks were not 
related to his service-connected disability.  

There is no evidence of difficulty in understanding complex 
commands.  Dr. T. also specifically noted that the veteran's 
short, intermediate, and long-term memory were intact, and 
there is no evidence of record to contradict that assessment.  
The May 2004 VA examiner noted that the veteran's thought 
process was generally goal-directed.  While thought process 
was at times circumstantial and tangential, necessitating a 
strictly structured interview, this is not sufficient to 
warrant an increased rating.  There is no evidence of 
impaired judgment or impaired abstract thinking.  While it is 
evident that there are disturbances of motivation and/or 
mood, the Board finds that they do not rise to a level that 
would warrant an increased rating.  The veteran's contention 
that he avoids crowds would indicate difficulty in 
establishing and maintaining effective social relationships.  
However, the evidence also show that he attends church 
regularly, has been married for several decades, and there is 
no evidence that he has been unable to maintain meaningful 
relationships with his children and other relatives.

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  A 
GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

As noted, the veteran has consistently been assigned GAF 
scores related to his mood disorder that are in the range of 
60 to 70, with 60 being assigned on the May 2004 examination.  
The veteran's GAF scores thus reflect that, as of his May 
2004 examination, the veteran was functioning at the top end 
of the moderate symptoms scale.  The Board also notes that 
this examiner found "no evidence of deterioration of the 
functioning or major changes in severity of the disorder 
since the last review."

In sum, while the veteran is clearly affected to some degree 
by his mood disorder, taking into account all the evidence of 
record, the Board does not find that his mood disorder is 
disabling to a degree higher than that contemplated by the 
currently assigned 30 percent rating.  

The Board has also considered whether ratings for the low 
back and mood disorder are warranted based on criteria not 
specifically defined in the rating schedule; however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2005).  The current evidence of record does not demonstrate 
that either disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that these problems have an 
adverse effect on employment (in combination they render him 
unemployable as determined by the RO in March 2005), but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account as to each 
disability individually.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of either rating issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran, along with other correspondence, apprised him 
of what the evidence must show to establish entitlement to 
increased ratings for his service-connected disabilities, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any treatment records pertinent to his 
claims, and all other relevant evidence he had pertaining to 
his claim.  The RO also provided a statement of the case 
(SOC) for each issue, and two supplemental statements of the 
case (SSOCs) reporting the results of the RO's reviews, and 
the text of the relevant portions of the VA regulations, 
including the changes in the criteria for evaluating 
disabilities of the spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
medical records, and secured multiple examinations in order 
to ascertain the severity of his disabilities.  In a November 
2001 correspondence the veteran informed the RO that there 
were no private medical records to be obtained.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased rating for a mood disorder with 
depressive features, currently evaluated as 30 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


